Citation Nr: 0701942	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  04-12 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES


1.  Whether the decision to sever service connection for left 
ear hearing loss effective October 1, 2002, was proper 

2.  Entitlement to service connection for right hand carpal 
tunnel syndrome.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Shonk, Associate Counsel 


INTRODUCTION

The veteran served on active duty from November 1990 to 
October 2000.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Portland, Oregon.  In September 
2006, the veteran testified before the undersigned Acting 
Veterans Law Judge, and a transcript is of record.  

The issue of service connection for right hand carpal tunnel 
syndrome is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The grant of service connection for left ear hearing loss was 
undebatably erroneous because objective testing had not found 
that at least one of the thresholds for the frequencies of 
500, 1000, 2000, 3000, or 4000 Hertz was 40 decibels or 
greater; or the thresholds for at least three of the 
frequencies were greater than 26 decibels; or speech 
recognition scores using the Maryland CNC Test were less than 
94 percent.  


CONCLUSION OF LAW

The grant of service connection for left ear hearing loss was 
clearly and unmistakably erroneous and severance thereof was 
proper.  38 U.S.C.A. §§ 1110, 5103A (West 2002); 38 C.F.R. §§ 
3.102, 3.105(d), 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, 
redefined VA's duty to assist a veteran in the development of 
a claim.  Inasmuch, however, as the propriety of the 
severance of service connection for left ear hearing loss 
involves a determination as to clear and unmistakable error, 
the VCAA is not for application.  See Livesay v. Principi, 15 
Vet. App. 165 (2001); see also Parker v. Principi, 15 Vet. 
App. 407 (2002).  

It is additionally noted that when severance of service 
connection is warranted, a rating proposing severance will be 
prepared setting forth all material facts and reasons.  The 
claimant will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefore and will be given 60 days for the 
presentation of additional evidence to show that service 
connection should be maintained.  38 C.F.R. § 3.105(d).  

As shown in detail below, the veteran was provided the 
appropriate due process by a February 2002 notification 
letter of the rating decision that proposed to sever service 
connection, and this rating decision provided a clear 
explanation concerning the reasons for proposed severance.  
Also, the RO issued an October 2003 letter that provided the 
standards of service connection regarding the veteran's 
appeal for re-establishment of service connection for left 
ear hearing loss.  Thus, the veteran was aware of what was 
necessary to establish service connection, and was provided 
appropriate due process with regard to the need to submit 
evidence showing the severance should not take place.  As 
such, no prejudice exists in adjudicating the appeal.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Legal standards

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service, 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a), as well as 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service, 38 C.F.R. § 3.303(d).  

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385, which provides that impaired hearing will be 
considered a disability only if at least one of the 
thresholds for the frequencies of 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; the thresholds for at 
least three of the frequencies are greater than 26 decibels; 
or speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  

The law regarding the severance of service connection is 
governed by the provisions of 38 C.F.R. § 3.105, which 
directs, in pertinent part, that service connection will be 
severed only where evidence establishes that it is clearly 
and unmistakably erroneous (the burden of proof being upon 
the Government).  A change in diagnosis may be accepted as a 
basis for severance action if the examining physician or 
physicians or other proper medical authority certifies that, 
in the light of all accumulated evidence, the diagnosis on 
which service connection was predicated is clearly erroneous.  
This certification must be accompanied by a summary of the 
facts, findings, and reasons supporting the conclusion.

The Court has clarified that once service connection has been 
granted, 38 C.F.R. § 3.105(d) provides that it can be 
withdrawn, but only after certain procedural safeguards have 
been complied with and the Secretary overcomes a high burden 
of proof.  In effect, section 3.105(d) places at least as 
high a burden of proof on the VA when it seeks to sever 
service connection as § 3.105(a) places upon an appellant 
seeking to have an unfavorable previous determination 
overturned.  Baughman v. Derwinski, 1 Vet. App. 563, 566 
(1991).  

Although the same standards apply in a determination of clear 
and unmistakable error in a final decision under section 
3.105(a) and a determination as to whether a decision 
granting service connection was the product of clear and 
unmistakable error for the purpose of severing service 
connection under section 3.105(d), section 3.105(d) does not 
limit the reviewable evidence to that which was before the RO 
in making its initial service connection award.  Daniels v. 
Gober, 10 Vet. App. 474 (1997).  Because section 3.105(d) 
specifically states that "[a] change in diagnosis may be 
accepted as a basis for severance," the regulation evidently 
contemplates the consideration of evidence acquired after the 
original granting of service connection.  Thus, "[i]f the 
Court were to conclude that...a service-connection award can 
be terminated pursuant to § 3.105(d) only on the basis of the 
law and record as it existed at the time of the award 
thereof, VA would be placed in the impossible situation of 
being forever bound to a prior determination regardless of 
changes in the law or later developments in the factual 
record."  Id. at 479.

Analysis

A review of the record indicates that severance of service 
connection for left ear hearing loss was proper.

The veteran's service medical records show that during the 
course of his military service his hearing worsened such that 
in September 2000 he received a notification of a significant 
threshold shift in hearing.  As such, he was referred for a 
detailed work-up by an audiologist.  A subsequent September 
13 audiogram showed left ear pure tone thresholds of 30, 15, 
5, 15, and 10 decibels at 500, 1,000, 2,000, 3,000, and 4,000 
hertz, respectively and a follow-up audiogram showed left ear 
pure tone thresholds of 25, 10, 5, 5, and 10 decibels at 500, 
1,000, 2,000, 3,000, and 4,000 hertz, respectively.  A 
September 2000 Report of Medical Assessment, for the purpose 
of separation, contained a health care provider comment of 
bilateral hearing loss, right greater than left.  

An August 2001 rating decision granted service connection for 
bilateral hearing loss with a 0 percent rating based upon a 
finding of significant hearing loss in the veteran's service 
medical records.  The RO also noted that the veteran had 
failed to report for a scheduled VA examination that had been 
scheduled for August 10, 2001 (apparently the veteran 
cancelled because he had to be out of the country on work).

It appears, however, the veteran had in fact undergone a VA 
examination on August 2, 2001, which the RO had not 
considered in its August 2001 rating decision.  Objective 
findings therefrom included left ear pure tone thresholds of 
5, 5, 10, 20, and 25 decibels at 500, 1,000, 2,000, 3,000, 
and 4,000 hertz, respectively, and a speech recognition score 
was 96.  

Thereafter, a January 2002 rating decision proposed to sever 
service connection for left ear hearing loss because the 
preceding August 2, 2001, VA audiogram demonstrated the 
veteran's left ear hearing loss impairment had not met the 
disability standard under 38 C.F.R. § 3.385 for the purpose 
of service connection.  The notification letter told the 
veteran that he could submit evidence to show that the change 
should not be made, including statements from a physician.  
Also, the RO told the veteran that he had 60 days to respond 
with additional evidence.  Thus, the RO provided proper due 
process pursuant to 38 C.F.R. § 3.105(d), and a July 2002 
rating decision severed service connection for left ear 
hearing loss, effective October 1, 2002.  

In June 2003, the veteran underwent a VA examination.  The 
examiner noted that a review of the veteran's service medical 
records showed that he had separated from service with 
hearing within normal limits with a mild notch at 6k hertz in 
his right ear only.  Testing showed pure tone results for the 
left ear of 5, 5, 10, 10, and 15 decibels at 500, 1,000, 
2,000, 3,000, and 4,000 hertz, respectively, and speech 
recognition of 96.  The examiner commented that puretone 
thresholds revealed hearing within normal limits, 
bilaterally, with a mild notch at 6k hertz in the veteran's 
right ear only; speech recognition scores were in agreement 
with pure tone averages; and work recognition was excellent 
bilaterally.  Annual audiograms were recommended.  

At his September 2006 hearing, the veteran's representative 
contended that in terms of speech recognition scores the 
veteran's left ear was right on the cusp of meeting the 
standards for service connection.  Moreover, the 
representative contended that severance of service connection 
for left ear hearing loss versus non-severance would not make 
a monetary difference in the currently assigned 0 percent 
rating for right ear hearing loss, and that bilateral hearing 
loss had been found at separation from active duty.  

Despite the preceding, however, it is apparent that any 
hearing loss in the veteran's left ear had not met the 
criteria in 38 C.F.R. § 3.385 for the purpose of service 
connection.  As noted above, service connection for hearing 
loss cannot be granted unless certain thresholds are shown 
(like at least one of the thresholds for the frequencies of 
500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or 
greater; or the thresholds for at least three of the 
frequencies are greater than 26 decibels; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent), and audiograms at separation from service and VA 
examinations in August 2001 and June 2003 simply do not 
reflect these criteria.  Therefore, it was proper to sever 
service connection for left ear hearing loss.  Should the 
veteran's left ear hearing loss worsen to the degree mandated 
by 38 C.F.R. § 3.385, he retains the right to seek service 
connection at that time.    


ORDER

The severance of service connection for left ear hearing 
loss, effectuated by a July 2002 rating decision, was proper.


REMAND

In light of the VCAA, additional development is necessary 
concerning a claim of service connection for right hand 
carpal tunnel syndrome.

In June 2005, the veteran underwent a VA examination, and was 
diagnosed as having left hand carpal tunnel syndrome.  The 
examiner related the diagnosis to military service.  In terms 
of the right hand, however, the examiner determined that 
testing failed to show right hand carpal tunnel syndrome.

Thereafter, a July 2005 rating decision granted service 
connection for left hand carpal tunnel syndrome with a 10 
percent rating.  At his September 2006 hearing, the veteran 
testified that he experienced symptoms different than those 
manifested by his service-connected right radial ulnar nerve 
neuropathy.  He also stated that after the June 2005 VA 
examination, he was currently being treated by a doctor who 
had found carpal tunnel syndrome.  

In November 2006, the Board received from the veteran an 
authorization for release of health information for Oregon 
Health & Science University Hospitals and Clinics for carpal 
tunnel syndrome.  The veteran asked that VA recover these 
records.

Thus, as provided for in 38 C.F.R. § 3.159, the RO ought to 
assist the veteran in obtaining these records that may 
support his pending claim.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a VCAA 
notification letter that complies with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), such that the letter includes 
information concerning a disability rating 
and an effective date for the award of 
benefits.  The letter should also tell the 
veteran to provide any evidence in his 
possession that pertains to the claim.  

2.  The RO should attempt to obtain 
records from the Oregon Health & Science 
University Hospitals and Clinics (see 
September 2006 authorization to disclose 
health information) concerning treatment 
for carpal tunnel syndrome.

If warranted upon a review of the 
preceding records concerning a current 
disability involving right hand carpal 
tunnel syndrome, the veteran should be 
scheduled for a VA examination.  An 
examiner should review the claims file and 
opine whether it is at least as likely as 
not that any current right hand carpal 
tunnel syndrome is related to military 
service.  All opinions and conclusions 
expressed must be supported by a complete 
rationale in a report.  

3.  Then, the RO should readjudicate the 
veteran's claim of service connection 
for right hand carpal tunnel syndrome.  
If the determination of the claim 
remains unfavorable to the veteran, the 
RO must issue a supplemental statement 
of the case and provide him a reasonable 
period of time to respond before this 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
LINDA A. HOWELL 
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


